Title: From Alexander Hamilton to Caleb Swan, 14 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            Trenton October 14th. 1799
          
          There is a recruiting detachment at Staunton under the Superintendence of Major Bradley, and that officer informs me that they  are in great want of a supply of bounty money. I have to request that you will forward without delay such a sum as shall be sufficient, with what has been already sent, to make up the bounty for four complete companies.
          With great consn. I am, Sir
           Caleb Swan Esqr.
        